Case 2:85-cv-04544-DMG-AGR Document 1114-2 Filed 04/16/21 Page 1 of 2 Page ID
                                #:43085



                         DECLARATION OF SHALYN FLUHARTY

 I, Shalyn Fluharty, hereby declare under penalty of perjury as prescribed in 28 U.S.C. § 1746:

        1. I direct the Proyecto Dilley, formerly known as the Dilley Pro Project and CARA Pro
           Bono Project, in Dilley, Texas. In this capacity, I oversee a team of attorneys and full-
           time paralegals, and a rotating group of volunteers, who provide free legal services on
           behalf of asylum-seeking families who are detained at the South Texas Family
           Residential Center. I have been practicing law since 2010, and my practice has
           focused on representing, and providing services to, detained unaccompanied
           immigrant children and detained immigrant families.

        2. This declaration seeks to document facts known personally to me in response to the
           April, 2021 Juvenile Coordinator Report (“JC Report”). I reviewed the JC Report in
           its entirety prior to drafting this declaration.

        3. Proyecto Dilley is the only known legal service provider that provides ongoing free
           legal services to families who are detained at the South Texas Family Residential
           Center (“STFRC” or “Dilley”) in Dilley, Texas.

        4. Legal access has been greatly restricted at STFRC. While I have previously detailed
           access to counsel concerns related to the COVID-19 pandemic for the Court, access
           to counsel has been greatly restricted at STFRC in the last two months. In fact, of the
           hundreds if not thousands of families that have been released from Dilley since
           March 1, 2021, Proyecto Dilley has only had contact with five families.

        5. Access to counsel where Class Members are detained is critical, regardless of a Class
           Members length detention. With access to Class Members, Proyecto Dilley is able to
           advise Class Members of their rights under the Flores Settlement Agreement and
           responsibilities upon release from detention. Proyecto Dilley is also empowered to
           directly assist Class Members in accessing legal representation in their final
           destination, subsequent to release from detention.

        6. Current COVID-19 procedures at STFRC are unknown to me and my colleagues at
           Proyecto Dilley. We remain concerned about the COVID-19 pandemic and the risks
           it presents for detained families. Families have reported that multiple families are
           being held in one dormitory at a time. It is not clear how many families are permitted
           per dormitory under current COVID-19 protocols and whether the placement of
           multiple families in each dormitory permits six feet of distance between beds.

        7. Families have reported that they are able to move freely throughout each facility
           subsequent to intake without a required preliminary quarantine period. Previously, the
           14-day quarantine period required for all families upon arrival to STFRC prevented
           Proyecto Dilley’s ability to host group legal presentations.
Case 2:85-cv-04544-DMG-AGR Document 1114-2 Filed 04/16/21 Page 2 of 2 Page ID
                                #:43086



        8. Proyecto Dilley has been unable to host a group legal presentation at Dilley for more
           than a year. If Defendants are now able and willing to facilitate group legal
           presentations for Class Members, Proyecto Dilley would benefit from additional
           guidance regarding how to schedule group legal presentations and what COVID-19
           protocols are in place, if any, during group legal presentations. For example, is there a
           maximum number of individuals that ICE can permit to attend a group legal visitation
           at any given time?

        9. Although the JC Report states that video-conferencing is available for legal visitation
           in Dilley, all prior requests by Proyecto Dilley for legal visitation by video conference
           have been denied. To date, we have not been provided with any information, other
           than by way of the JC Report, regarding the availability of video conference
           capabilities during legal visitation.

        10. Proyecto Dilley is the sole legal service provider at the South Texas Family
            Residential Center. We are unaware of any other legal service providers who are
            available to provide ongoing pro bono representation or Know Your Rights
            presentations in Dilley.

        11. Although the JC Report confirms that ICE provides detained families with a copy of a
            free legal service provider list, I do not know which list is provided to families in
            Dilley. Proyecto Dilley has requested that ICE to distribute a flyer that informs
            families about our services and how to contact us. It is unknown to me whether this
            flyer is distributed to families during intake at STFRC or posted by telephones in
            individual rooms at the facility.

        12. Although the JC report references sign up lists at Dilley, we are unaware of any sign
            up list being used in Dilley to facilitate access to counsel.

        13. Proyecto Dilley is unaware of what legal services video is provided to families in
            Dilley, when the video was created, when the video is accessible to detained families,
            or what content is included in the video itself. While we support the distribution of
            accurate legal information to the greatest extent possible in Dilley, the distribution of
            inaccurate or untimely information creates confusion for Class Members and makes
            access to group legal visitation even more important.

 Pursuant to 28 U.S.C. Section 1746, I declare under penalty of perjury under the laws of the
 United States of America that the foregoing is true and correct.


 Executed on April 16, 2021 in Brownsville, Texas.
